DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species “compound 76”:

    PNG
    media_image1.png
    154
    405
    media_image1.png
    Greyscale

with claims 1, 2, 5-8, 15, 19, 22, 24, 26, 73, 94, 95, 98, 99, 101-105, 108, 110-112 readable thereupon, in the reply filed on 5/25/2022 is acknowledged. 
Status of the claims
Claims 1-2, 5-8, 15, 19, 22, 24, 26, 73, 94-95, 98-99, 101-105, 108 and 110-112 are pending. Claims 1, 2, 5-8, 15, 19, 22, 24, 26, 73, 94, 95, 98, 99, 101-105, 108, 110-112 read upon the elected species and are presented for examination on the merits. The species was searched and found free of the prior art. Therefore, the search was expanded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is drawn to the polymers of sequence [HaPb]n or [PbHa]n. Claim 5 is drawn to the peptoid polymer of claim 1 further comprising a sequence Z that comprises one or more hydrophobic peptoid monomers and/or one or more polar peptoids monomers, wherein Z is located before the first subunit, after the last subunits, and/or between one or more subunits.  Insertion of Z within the subunits that are expressed as consecutive in the formula fails to further limit the claim and broadens it. Dependent claims 6-8 depend a upon claim 5 further describe Z and are also rejected for the same reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 15, 19, 73, 104, 105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szekely et al. (“Szekely”, European Journal of Organic Chemistry, 2014).
Szekely teaches peptoid polymers comprising subunits comprising one or more hydrophobic peptoid monomers H and one or more polar peptoids monomers P arranged such that the peptoid polymer has the sequence [HaPb]n or [PbHa]n wherein the subscript a, representing the number of consecutive hydrophobic peptoids monomers within a subunit, is between 1 and 3, the subscript b, representing the number of consecutive polar peptoids monomers within a subunit, is between 1 and 3, and the subscript n, representing the number of subunits within the peptoids polymer is between 2 and 10, and each of the one or more polar peptoids monomers, comprises a side chain that is independently selected from the group consisting of a (4- to 6- membered heterocycloalkyl)(C1-6 alkylene), wherein at least one member is selected from the group consisting of O and N.  

    PNG
    media_image2.png
    272
    923
    media_image2.png
    Greyscale

Figure 7 shows polymers represented by [HaPb]n and [PbHa]n wherein H=Ala and P is a (4- to 6- membered heterocycloalkyl)(C1-6 alkylene), as in the limitation of instant claim 1.
	The limitation of claim 2, further comprising substituents X and Y such that the peptoid polymer has the sequence X-[HaPb]-Y or X-[PbHa]n-Y, or alternatively X and Y are taken together to form a covalent bond is met by the cyclic peptoids above wherein X and Y form a covalent bond (page 5650).
	
The limitation of claim 15 is taught, e.g., in page 5651, AAP2AAP2AAP2AAP2AA, wherein P2 is as defined in Figure 7 and comprises a (4- to 6- membered heterocycloalkyl)(C1-6 alkylene) and reads upon [H2P2]4H2.
The limitation of claim 19, wherein each of the hydrophobic peptoids monomers is independently selected from  

    PNG
    media_image3.png
    69
    103
    media_image3.png
    Greyscale
  wherein the monomer reads upon the peptoid monomer for Ala.
The limitation of claim 73 is also taught by the polymers above since the claim is drawn to the peptoid polymer.  In page 5651, cyAFGPT is taught to have significant ice growth inhibiting activity (claim 105).
 	During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the 1claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the preambles “a cosmetic care product” and “an antifreeze product” (instant claims 104 and 105) do not appear to differ from the peptoids of Szekely since the structure of the peptoids is the same as those instantly claimed. Further,”[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04)”. In the instant case the wherein clause of claim 105 “wherein the antifreeze product is a deicing or ice-inhibiting product used to prevent, inhibit, or delay the formation of ice on or within an object” is drawn to functional effects which would necessarily flow from the structure of Szekely which overlaps the instantly claimed peptoids, unless evidence to the contrary is presented. The Patent and Trademark Office is not equipped to conduct experimentation to determine whether Applicants’ antifreeze activity (within the claimed composition) differs and, if so, to what extent, from that of the discussed peptoids of Szekely. Further, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  With the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Therefore the reference is deemed to anticipate the instant claims above.
Claim objections 
Claims 22, 24, 26, 94, 95, 98, 99, 101, 102, 103, 108, 110, 111, 112 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022